Citation Nr: 1454659	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  His decorations include the Combat Infantryman Badge (CIB).

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in May 2014.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, DDD of the cervical spine is causally related to active duty.


CONCLUSION OF LAW

The criteria for service connection for DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for a cervical spine disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.
Legal Criteria 
Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Analysis 

The Veteran contends that his current cervical spine disability is related to his period of active service.

VA treatment records indicate that the Veteran has been diagnosed with DDD of the cervical spine.  Accordingly, the first Shedden element is met.  

Concerning the second Shedden element, the Veteran testified that he was an M-60 machine gunner and that he carried approximately 200 rounds of ammunition around his neck and shoulders.  He further testified that when his unit was inserted into "hot landing zones," he frequently jumped 10 feet from the helicopter to the ground and that the ammunition around his neck and shoulders caused substantial jolting.  He also recounted an incident where he hit his head and shoulder diving into a bunker.  

In an April 2008 letter, G. A. wrote that he served with the Veteran in Vietnam and that as the M-60 machine gunner the Veteran carried hundreds of rounds of ammunition around his waist and over his shoulders.  He noted that they were frequently dropped, via helicopter, into "hot landing zones" where the helicopter could not land and they would jump 5-10 feet to the ground.  G. A. also noted that he remembered an incident where the Veteran hit a bunker wall very hard trying to get through a bunker door.  

While the Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses related to a cervical spine disability, his DD Form 214 shows that his military occupational specialty was as a light weapons infantryman and that he is a combat Veteran, as evinced by his CIB.  Therefore, the Board finds the lay evidence concerning the Veteran's injuries to be consistent with the places, types, and circumstances of his service.  Accordingly, the Board finds that the second Shedden element is met.

As to the final Shedden element, nexus evidence between the Veteran's in-service injury and current disability, there are several negative VA opinions of record.  However, even taken together, the Board finds that the VA opinions are inadequate for adjudicating the Veteran's claim.  Specifically, all the opinions were based solely on review of the claims file, the Veteran was not afforded an in person examination.  As the VA opinions were obtained between January 2012 and April 2013, the examiners were not able to consider the Veteran's May 2014 hearing testimony or the June 2014 letter from the Veteran's wife, which included favorable lay evidence regarding the on-set of the Veteran's cervical spine symptoms.  As the VA opinions were not based on all the evidence of record, they are afforded, little if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

With regard to the remaining evidence, at his May 2014 hearing, the Veteran testified that shortly after leaving active service his neck was stiff regularly.  He noted that he sought treatment and was prescribed exercises but told that his problems would increase over time.  The Veteran further stated that aside from his injuries during active service, he never had any neck injuries or trauma.  In her June 2014 letter, the Veteran's wife reported that she had known the Veteran since 1984 and that he had neck problems since that time.  She noted that even early on in their relationship, the Veteran had obvious pain and guarding and decreased flexion and range of motion.  She noted that he sought periodic chiropractic adjustments for his neck, but was not one to complain or seek treatment.  

Although an etiological relationship has not been demonstrated through the foregoing VA opinions, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  As noted above, the Veteran is diagnosed with DDD of the cervical spine.  Additionally, during service he experienced significant jolting during his numerous helicopter jumps, with ammunition around his neck and shoulders, in addition to his in-service injury where he hit his head and shoulder diving into a bunker.  The Board finds that the assertions by the Veteran and his wife, of longstanding neck problems to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's current cervical spine disability relates to his active service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's DDD of the cervical spine is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).









ORDER

Entitlement to service connection for DDD of the cervical spine is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


